Name: 2005/609/EC: Commission Decision of 8 August 2005 amending Decision 2005/240/EC authorising methods for grading pig carcases in Poland (notified under document number C(2005) 2985)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural structures and production
 Date Published: 2005-08-10

 10.8.2005 EN Official Journal of the European Union L 207/20 COMMISSION DECISION of 8 August 2005 amending Decision 2005/240/EC authorising methods for grading pig carcases in Poland (notified under document number C(2005) 2985) (Only the Polish text is authentic) (2005/609/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) By Commission Decision 2005/240/EC (2), the use of three methods for grading pig carcases in Poland was authorised. (2) The Government of Poland has requested the Commission to authorise changes in the description of two of the apparata. (3) The examination of this request has revealed that the conditions for authorising an amended description of the apparata concerned are fulfilled. (4) Decision 2005/240/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/240/EC is hereby amended as follows: 1. point 2 of Part 2 is replaced by the following: 2. The apparatus shall be equipped with an ultrasonic transducer array at 3,5 MHz (U-Systems). The results of the measurements shall be converted into estimated lean meat content by means of the Ultra-FOM apparatus itself.; 2. point 2 of Part 3 is replaced by the following: 2. The apparatus shall be equipped with 16 ultrasonic transducers at 2 MHz (GE Inspection Technologies). The ultrasonic data shall comprise measurements of back-fat thickness and muscle thickness. The results of the measurements are converted into estimated lean meat content using a computer.; Article 2 This Decision is addressed to the Republic of Poland. Done at Brussels, 8 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 74, 19.3.2005, p. 62.